Citation Nr: 0617491	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-40 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
asbestosis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision by the RO in which the 
veteran was granted service connection with a noncompensable 
evaluation for asbestosis, and denied service connection for 
COPD.  

(Consideration of the claim of service connection for COPD is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDING OF FACT

Asbestosis is not the cause of the veteran's pulmonary 
symptoms.


CONCLUSION OF LAW

The criteria for the award of a compensable evaluation for 
asbestosis are not met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§  4.31, 4.97, Diagnostic Code 6833 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In the present case, VA has satisfied its duty to notify.  By 
a letter dated in July 2003, the RO informed the veteran of 
the evidence necessary to establish service connection for 
asbestosis.  He was notified of his and VA's respective 
duties for obtaining evidence, and was asked to send the 
information describing additional evidence for VA to obtain.  
He was also asked to send any medical reports that he had, to 
send medical evidence that shows diagnosis of the disease 
caused by asbestosis, and to provide answers to some specific 
questions about his claim for disability resulting from 
exposure to asbestos.  In a July 2003 statement by the 
veteran in support of his claim he provided responses to the 
questions the RO had asked, along with a September 1979 
statement from a doctor.  He said he had no other information 
to submit. 

Further, in a July 2004 statement of the case, the RO 
informed the veteran of the rating schedule provisions that 
are relevant to his claim for a compensable evaluation for 
his service connected asbestosis and provided him with an 
explanation as to why his claim had been denied.  

Here, as noted above, some of the required notice was not 
provided to the veteran until July 2004, after the RO entered 
its January 2004 decision on the veteran's claim.  
Nevertheless, the veteran has now been provided with notice 
that is in compliance with the content requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 359(b).  He has been 
afforded ample opportunity to respond to the notice, to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary. 

Additionally, the Board notes that the veteran has not been 
provided with notice of the type of evidence necessary to 
establish an effective date for any potential award of a 
compensable rating for asbestosis.  However, because a claim 
for a compensable rating is denied in the decision below, and 
because the Board does not have jurisdiction to address any 
effective date question, the case need not be remanded to the 
RO for further action under the VCAA.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will obtain a medical examination and opinion when 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical and 
service personnel records have been obtained, as have the 
records of his private, military, and VA treatment, and the 
veteran was afforded an examination by a VA practitioner 
specializing in respiratory disease.  The veteran has not 
identified or provided releases for any other relevant 
evidence that exists and can be procured.


II.  The Merits of the Veteran's Claim

The veteran spent 20 years as a ship fitter in service, and 
after retirement from service performed the same work as a 
civilian for about 11 years.  The work partly involved 
removal and replacement of asbestos insulation on pipelines 
of a ship.  He never used a mask for protection until about 6 
months into the civilian job.  The exposure to asbestos that 
he experienced has been of concern to the veteran.  He was 
first diagnosed with asbestosis and COPD in 1979, based on 
comparing x-rays since 1974.  

The veteran contends that his service-connected asbestosis 
deserves a compensable evaluation.  In his February 2004 
notice of disagreement, the veteran said he took retirement 
at the earliest opportunity because of the asbestosis.  He 
contends that his condition has continued to deteriorate over 
the years.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The RO has assigned a non-compensable rating under Diagnostic 
Code 6833. Diagnostic Code 6833 provides for the evaluation 
of asbestosis.  Under this criteria, a compensable evaluation 
(in this instance, a 10 percent rating) would be appropriate 
for Forced Vital Capacity (FVC) of 75-80 percent predicted, 
or Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66-80 percent predicted. 

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a compensable evaluation for the veteran's 
asbestosis.

In May 1979, during the period when he was still working as a 
civilian ship fitter, the then-55 year old veteran was 
referred to a respiratory specialist at the base medical 
center because x-rays had showed changes in his lung fields 
with a "surprisingly negative" respiratory history.  His 
history of exposure to asbestos and smoking was noted.  His 
FVC was 77 percent.  It was noted that he planned to retire 
within the year.  The provisional diagnosis was pulmonary 
fibrosis progressing since 1974, asymptomatic.

The respiratory examiner noted the veteran's history of 
asbestos exposure from having been involved in many asbestos 
rip-outs as a ship fitter, as well as his significant history 
of smoking since age 18, or 40 pack years.  The veteran 
reported that he had experienced some decrease in stamina 
with exertional dyspnea over the past year, but he attributed 
the symptoms to the normal aging process.  He reported a 
physically active life, enjoying outdoor activities.

Chest x-rays in February 1974 revealed blunting of the right 
costophrenic angle with an oblique fibrolinear marking 
extending down through the right lower lung field.  The next 
film, in April 1978, revealed the findings in the right 
hemithorax to be unchanged.  New findings included blunting 
of the left costophrenic angle, left pleural thickening with 
fibrotic changes extending into the left lung field resulting 
in significant loss of volume in the left hemithorax, when 
compared to the film of 1974.  Subsequent films in 1979 
showed improvement in the volume of the left lung with 
otherwise stability of the fibrotic scarring in both lung 
fields, which involved the pleura, pericardia, and 
parenchyma.  

The examiner's initial impression was of a history of 
significant asbestos exposure compounded by cigarette 
smoking.  Serial chest x-ray studies revealed bilateral 
pleuroparenchymal scarring, with dramatic changes occurring 
in the interval of 1974 to 1978.  The radiologist attributed 
the findings to probable trauma and/or infection.  The 
examiner noted that the veteran did not have a history that 
was compatible with such etiology, and he opined that the 
findings could be due to asbestosis.  Pulmonary function 
studies in June 1979 showed a moderate obstructive 
ventilatory defect involving the peripheral airways, 
compatible with the veteran's smoking history.

The examiner diagnosed the veteran as suffering from COPD 
with moderately severe obstructive ventilatory defect due to 
cigarette smoking; chronic bronchitis as secondary to the 
COPD; and, pulmonary asbestosis with extensive 
pleuroparenchymal scarring in the left hemithorax, with no 
evidence of restrictive ventilatory defect.  He recommended 
complete cessation of cigarette smoking, regular six month 
chest x-rays, and annual pulmonary function studies.

In September 2003, 24 years later, the veteran was afforded a 
VA respiratory examination in connection with his claim for 
service connection for asbestosis.  The VA examiner noted the 
veteran's history of exposure to asbestos, the 1979 
examination which showed pleural parenchymal changes which 
were thought to be from asbestosis, his history of smoking, 
and the fact that he had continued to smoke up to that time.  
The veteran reported that he began to notice some dyspnea on 
exertion about 15 years ago.  In more recent years he had 
noticed wheezing, a chronic cough, and production of fairly 
large amounts of clear sputum every day.  His doctor had 
given him an albuterol inhaler, which he only occasionally 
used, but he felt it did help.  He still mowed his lawn, but 
hired someone to do the heavier work.  He had to stop once or 
twice to catch his breath if he walked only one block, and 
one block was his walking limit.  He did not encounter 
stairs.  He had no trouble with his daily activities and some 
light work around the house.  He never had to go to the 
hospital for any breathing emergency.  He had not coughed up 
blood, and did not have infections, pneumonia, chills, fever, 
or night sweats.

The VA examiner observed that the veteran demonstrated very 
slight use of the accessory muscles of respiration, that he 
occasionally demonstrated a deep cough, that he was quite 
alert and cooperative, and did not appear to be generally 
unhealthy.  His diaphragms were low by percussion.  There 
seemed to be some dullness or slightly elevated left 
hemidiaphragm in relation to the right, as the right seemed 
lower.  There was less than two centimeters of diaphragm 
movement as determined by percussion.  His breath sounds 
varied, were reduced over the anterior chest bilaterally, 
were harsh at the left base and mid-lung posteriorly, and 
there was an area of reduced breath sounds in the right mid-
lung posteriorly.  There was a general hyper-resonance, 
including a hyper-resonant precordium.  At both posterior 
lung bases, there were extensive crackles, which seemed to 
extend almost to the mid-lung fields bilaterally.  No rhonchi 
or wheezes were heard, and no crackles were heard anteriorly.  
There was no clubbing or edema.

The examiner's initial impression was that the veteran 
probably had both asbestosis and COPD.  He opined that 
computed tomography (CT) and pulmonary function studies 
should help determine if any of the symptoms were due to 
asbestosis.  It was initially felt that most symptoms seemed 
to be related to COPD and wheezing, but the facts were not 
known yet.  He speculated that it may well be that he would 
see extensive fibrotic changes, and less obstruction than 
suspected.  

The VA examiner ordered the studies.  In an addendum to his 
report, he noted that the pulmonary function studies showed 
moderately severe obstructive disease, and that the DLCO was 
invalid.  (On review of the pulmonary function analysis, the 
Board notes that the veteran's spirometry FVC measurement was 
83 percent.  It was noted that the DLCO was invalid because 
of suboptimal inspiratory vital capacity.)

On review of the CT scan, the VA examiner noted that it 
confirmed the presence of asbestosis related pleural plaques, 
but there was no mention of pulmonary parenchymal 
disease/fibrosis as would be expected with actual lung tissue 
involvement with asbestosis.  He concluded that the active 
lung disease causing the veteran's symptoms was COPD, and not 
asbestosis.  

To summarize, the veteran's most recent FVC measurement of 83 
in the September 2003 VA respiratory examination does not 
meet the criteria for a compensable evaluation for his 
service-connected asbestosis.  Under Diagnostic Code 6833, a 
compensable rating would only be assignable for a FVC of less 
than 80 percent.  More importantly, the salient point to be 
made is that, in both the 1979 and 2003 respiratory 
examinations, the examiners concluded that the veteran's 
respiratory symptoms were due to his active COPD.  In 2003, 
the examiner made it clear that symptoms were not due to 
asbestosis.  

For the foregoing reasons, the Board finds that a compensable 
evaluation for the veteran's service-connected asbestosis is 
not warranted.  In evaluating this claim, the Board has 
specifically considered whether the veteran is entitled to a 
"staged rating."  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  It is the Board's conclusion, however, that 
the criteria for a compensable rating for asbestosis have not 
been met since the time that the veteran was awarded service 
connection.  A "staged rating" is not warranted.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

The Board has considered whether the veteran's asbestosis 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with asbestosis, and there is 
nothing in the record to suggest that his disability picture 
is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.


ORDER

Entitlement to a higher initial rating for asbestosis is 
denied.


REMAND

Service connection for a disability resulting from a disease 
or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In his February 2004 notice of disagreement, the veteran 
contended that his COPD would not be so severe were it not 
for the fact that his lungs were already compromised by 
asbestosis.  In his November 2004 VA Form 9, the veteran's 
representative argued that COPD was in fact due to 
asbestosis.  In short, it is contended that the veteran's 
service-connected asbestosis either caused or aggravated his 
COPD.

With respect to in-service incurrence, the veteran's service 
medical records contain no complaints, treatment, or 
diagnosis of COPD or any other respiratory disorder.  The 
November 1961 separation examination report indicated that 
the veteran's lungs and chest were "normal."  There is no 
evidence that the veteran suffered from COPD during active 
service.  Nevertheless, service connection may be warranted 
under 38 C.F.R. § 3.310 (2005), which allows for an award of 
service connection where a non-service-connected disability 
is caused or aggravated by service-connected disability.

In this case, examiners have suggested that COPD has been 
caused by the veteran's long history of tobacco use, but no 
examiner has directly addressed the question of possible 
causation or aggravation by asbestosis.  In order to obtain 
medical opinion evidence on this question, a remand is 
required.

This issue is therefore REMANDED for the following actions:

1.  The veteran should be given the 
opportunity to supplement the record, 
including by reference to any source of 
treatment for COPD or asbestosis.  The RO 
should assist in obtaining any identified 
records in accordance with 38 C.F.R. 
§ 3.159 (2005).

2.  Thereafter, a respiratory examination 
should be scheduled.  The examiner should 
be asked to review the record, examine 
the veteran, and provide an opinion as to 
the medical probabilities that the 
veteran's COPD was caused or made 
chronically worse by his service-
connected asbestosis.  (An opinion as to 
direct causation and possible aggravation 
should be provided.)  Any indicated 
testing should be conducted.  The 
rationale for each opinion provided 
should be set forth in detail.

3.  The RO should ensure that the 
examination report addresses all 
questions regarding a possible 
relationship between asbestosis and COPD.  
Thereafter, the RO should take 
adjudicatory action.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued, 
and the veteran should be given 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


